—In an action to recover damages for personal injuries, the defendant All County Amusements, Inc., appeals from an order of the Supreme Court, Queens County (Milano, J.), dated May 12, 1992, which denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is affirmed, with costs.
The appellant failed to make a prima facie showing of entitlement to judgment as a matter of law by tendering evidence demonstrating the absence of material issues of fact (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.